DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the claims filed on 10/14/2020.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the first hole portion having a 4width greater than a width of the second hole portion (in claim 18) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 6 has the limitation "components" (two occurrences).  What components are being specifically referred to in each of the occurrences of “components”?

Regarding claim 6, it is not clearly understood what exactly the claimed “components” refer to.  Also, it is unclear what exactly what the metes and bounds of “about” is.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8-10 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwak et al. U.S. Pub. 2017/0287992 (hereinafter D1).

Regarding claim 1, D1 teaches an electronic device comprising: 

    PNG
    media_image1.png
    526
    784
    media_image1.png
    Greyscale

a window (600; figure 18); 
a display panel (708 + 709 + 720; figure 18; see par [0128]) disposed under the window; 
a cushion member (710; figure 18; see par [0156]) disposed under the display panel; and 
a first electronic module (camera 800; figure 18) disposed under the window and inserted into a first hole (810; figure 18) defined in the display panel and the cushion member, wherein the first hole (810) comprises: 
a first hole portion (see label in above figure 18) defined in the display panel; and 
a second hole portion (see label in above figure 18) defined in the cushion member, the second hole portion having a width greater (see figure 18) than a width of the first hole portion.

Regarding claim 8, D1 also teaches the electronic device of claim 1, wherein at least one layer (725; figure 18) is disposed between the window (600; figure 18) and the first hole (810).

Regarding claim 9, D1 also teaches the electronic device of claim 1, further comprising: an adhesive layer (730; figure 18) disposed between the window (600) and the display panel, the adhesive layer being attached to the window, wherein the adhesive layer (730) has an area (the side surface of 730) smaller than an area (side surface of 600) of the window.

Regarding claim 10, D1 also teaches the electronic device of claim 1, further comprising: a protective layer (500; figure 6A) disposed on the window, wherein a sidewall (510; figure 6A) of the protective layer protrudes outward more than a sidewall of the window (600).

Regarding claim 15, D1 also teaches the electronic device of claim 1, wherein an upper surface (top surface of 800; figure 18) of the first electronic module is disposed in the second hole portion (see figure 18).

Regarding claim 16, D1 also teaches the electronic device of claim 1, wherein the window, the display panel, and the cushion member are configured to fold and unfold about a folding axis (see par [0165]), which extends in a predetermined direction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-5, 11-13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. U.S. 2017/0287992 (hereinafter D1) in view of Lee et al. U.S. Pub. 2017/0344788 (hereinafter D2).

Regarding claim 2, as mentioned above, D1 teaches the electronic device of claim 1.
However, D1 does not further teach a second electronic module inserted into a second hole defined in the cushion member, wherein the first hole has a depth greater than a depth of the second hole.
	D2, in the same field of endeavor, teaches an electronic device (see figure 6) comprising a sensor module (fingerprint sensor 500; figure 6; and par [0052]) inserted into a hole (“H”; figure 6) of the device.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further equip the electronic device of D1 with a second electronic module inserted into a second hole defined in the cushion member, as suggested by D2, to provide fingerprint sensing capability to said device.

Even though, D1/D2 does not specifically teach that the first hole has a depth greater than a depth of the second hole, however, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to derive the different depth as claimed, since such a modification would have involved a mere change in the size of a component, to accommodate different sizes of electronic modules, as desired.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 3, D1/D2 also teaches the electronic device of claim 2, wherein a portion (upper surface) of the display panel, which overlaps the second hole, is configured to display an image (implicitly taught).
	
Regarding claim 4, D1/D2 also teaches the electronic device of claim 1, further comprising: an impact absorbing layer (730; figure 18 of D1) disposed between the window (600; figure 18 of D1) and the display panel; and a hard coating layer (728; figure 10E) disposed between the impact absorbing layer and the display panel, wherein a portion (see figure 10E) of the hard coating layer is exposed through the first hole.

Regarding claim 5, D1/D2 also teaches the electronic device of claim 4, wherein the impact absorbing layer (730; figure 18 of D1) is a stretch film (adhesive layer 730 is interpreted as a stretch film) having a controlled optical axis (see par [0136]; “optically transparent polymer material”).

Regarding claims 11-12, as mentioned above, D1 teaches the electronic device of claim 1.
However, D1 does not further teach a light blocking pattern disposed between the window and the display panel, wherein, when viewed in a plane, the light blocking pattern overlaps a sidewall of the display panel, which defines the first hole portion.
From the specification and supported drawing of this application, the claimed “light blocking pattern” (361; figure 4) simply a peripheral pattern that covers the peripheral area of the display panel.
D2, in the same field of endeavor, also suggests a light blocking pattern (400B; figure 3) disposed on a display panel (100; figure 3), wherein, when viewed in a plane, the light blocking pattern overlaps a sidewall (see figure 5) of the display panel, which defines the first hole portion.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further equip the electronic device of D1 with a light blocking pattern, as suggested by D2, disposed between the window and the display panel, for decorative purpose, such that when viewed in a 
	
Regarding claim 13, as mentioned above, D1/D2 teaches the electronic device of claim 12.
Even though, D1/D2 does not specifically teach that the sidewall of the cushion member, which defines the second hole portion, does not overlap the light blocking pattern, however, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to adjust said cushion member and/or said light blocking pattern such that the sidewall of the cushion member would not overlap the light block pattern, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, for achieve the desired size/shape of said device.  In re Stevens, 101 USPQ 284 (CCPA 1954).

Regarding claim 17, D1 teaches an electronic device comprising: 

    PNG
    media_image1.png
    526
    784
    media_image1.png
    Greyscale

a window (600; figure 18); 
a display panel (708 + 709 + 720; figure 18; see par [0128]) disposed under the window; 
a cushion member (710; figure 18; see par [0156]) disposed under the display panel; 
a first electronic module (camera 18; figure 18) disposed under the window and inserted into a first hole (810; figure 18) defined in the display panel and the cushion member.

However, D1 does not further teach a second electronic module inserted into a second hole defined in the cushion member, wherein the first hole has a depth greater than a depth of the second hole.



It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further equip the electronic device of D1 with a second electronic module inserted into a second hole defined in the cushion member, as suggested by D2, to provide fingerprint sensing capability to said device.

Even though, D1/D2 does not specifically teach that the first hole has a depth greater than a depth of the second hole, however, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to derive the different depth as claimed, since such a modification would have involved a mere change in the size of a component, to accommodate different sizes of electronic modules, as desired.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 18, D1/D2 also teaches the electronic device of claim 17, wherein the first hole comprises: 
a first hole portion (see label in above figure 18 of D1) defined in the display panel; and 

Even though, D1/D2 does not teach that the first hole portion having a width greater than a width of the second hole portion, however, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to change the size of said first hole portion and second hole portion, since such a modification would have involved a mere change in the size of a component, to accommodate component(s) with certain desired size/shape.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 19, as mentioned above, D1/D2 teaches the electronic device of claim 18.
However, D1 does not further teach a light blocking pattern disposed between the window and the display panel, wherein, when viewed in a plane, the light blocking pattern overlaps a sidewall of the display panel, which defines the first hole portion.
From the specification and supported drawing of this application, the claimed “light blocking pattern” (361; figure 4) simply a peripheral pattern that covers the peripheral area of the display panel.
D2, in the same field of endeavor, also suggests a light blocking pattern (400B; figure 3) disposed on a display panel (100; figure 3), wherein, when viewed in a plane, the light blocking pattern overlaps a sidewall (see figure 5) of the display panel, which defines the first hole portion.
a light blocking pattern, as suggested by D2, disposed between the window and the display panel, for decorative purpose, such that when viewed in a plane, the light blocking pattern overlaps a sidewall of the display panel, which defines the first hole portion.
 D1/D2 also teaches 6a sidewall (edge of 710; figure 18 of D1) of the cushion member (710; figure 18 of D1), which defines the second hole portion (see label in above figure 18 of D1).
Even though, D1/D2 does not specifically teach that said sidewall 7surrounds the light blocking pattern; and 8the sidewall of the cushion member, which defines the second hole portion, does 9not overlap the light blocking pattern, however, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to adjust the size of the cushion member, such that the sidewall would 7surround the light blocking pattern; and 8the sidewall of the cushion member, which defines the second hole portion, would 9not overlap the light blocking pattern to enhance structural integrity of said device, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).


    PNG
    media_image1.png
    526
    784
    media_image1.png
    Greyscale


Regarding claim 20, D1 teaches an electronic device comprising: 
2a window (600; figure 18); 
3an anti-reflective member (730; figure 18; see par[0136] “optically transparent polymer material”) disposed under the window; 
4a display panel (708 + 709 + 720; figure 18; see par [0128]) disposed under the anti-reflective member; 
sa cushion member (710; figure 18; see par [0156]) disposed under the display panel; 
6a first electronic module (camera 800; figure 18) disposed in a first hole (810; figure 18) defined through the cushion member, the 7display panel, and the anti-reflective member.
a second electronic module inserted into a second hole defined in the cushion member, wherein the first hole has a depth greater than a depth of the second hole.
	D2, in the same field of endeavor, teaches an electronic device (see figure 6) comprising a sensor module (fingerprint sensor 500; figure 6; and par [0052]) inserted into a hole (“H”; figure 6) of the device.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further equip the electronic device of D1 with a second electronic module inserted into a second hole defined in the cushion member, as suggested by D2, to provide fingerprint sensing capability to said device, such that 810 when viewed in a plane, the second hole overlaps the display panel, and iiwherein the window, the anti-reflective member, the display panel, and the cushion 12member are configured to be folded and unfolded about a folding axis (see par [0165] of D1) extending in a predetermined direction.


Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 14, the prior arts of record fail to teach, disclose or suggest the electronic device of claim 1, further comprising: a plate disposed under the cushion 

				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)272-3069. The examiner can normally be reached M-F 10-6PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

HUNG Q. DANG
Examiner
Art Unit 2835

/ROBERT J HOFFBERG/Primary Examiner, Art Unit 2835